           Case 1:20-cv-03097-AKH Document 89 Filed 02/09/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 ELVA CONSTANCE CUNNINGHAM, et al.,                              :
                                                                 :
                                                                 :   SCHEDULING ORDER
                                                                 :
                                          Plaintiffs,
                                                                 :   20 Civ. 3097 (AKH)
                        v.                                       :
                                                                 :
                                                                 :
                                                                 :
 GENERAL MOTORS LLC, et al.,                                     :
                                          Defendants.            :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The telephonic oral argument, currently scheduled for Wednesday, February 17,

2021, is adjourned until Tuesday, March 2, 2021, at 2:30 p.m. The oral argument will be held

via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the oral argument.

                 Finally, no later than February 23, 2021, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           February 9, 2021                    ________/s/ Alvin K. Hellerstein____________
                 New York, New York                       ALVIN K. HELLERSTEIN
                                                           United States District Judge
